DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/16/2022.  Claims 1-3, 5, 6, 9-16, 18-26 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract have been withdrawn in light of the amendments filed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10-12, 14, 21, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim is rejected because the claim recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires the initiation of a purge mode but does not recite structure that determines the signals that imitates the purge.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 10, the recitation of “...wherein the instructions to activate the purge unit comprise: instructions to receive a temperature of a purge unit refrigerant exiting an evaporator coil of the purge unit; and instructions to evacuate non-condensables from a purge tank of the purge unit based on a change in the temperature of the purge unit refrigerant exiting the evaporator coil,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 11, the recitation of “..., wherein the instructions to evacuate non-condensables from the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise instructions to evacuate non-condensables from the purge tank when the temperature of the purge unit refrigerant exiting the evaporator coil is less than a minimum temperature threshold,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...wherein the instructions to evacuate non-condensables from the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise: instructions to receive a temperature of the purge unit refrigerant entering the evaporator coil of the purge unit; instructions to determine a difference between the temperature of the purge unit refrigerant exiting the evaporator coil and the temperature of the purge unit refrigerant entering the evaporator coil; and instructions to evacuate non-condensables from the purge tank when the difference is less than a threshold amount,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 14, the claim is rejected because the claim recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires the initiation of a purge mode but does not recite structure that determines the signals that imitates the purge.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Allowable Subject Matter

Claim 23 is allowed.
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763